DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021 and 12/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In any DC system, the polarity determines the direction of current flow, therefore the v+ signal of Di will flow in the opposite direction of the v-signal. Since, the claim does not determine the sequence of the test signal through the different nodes, but merely enumerates them, and also does not state whether or not any intermediate components may be present, the circuit of figure 6 is regarded to fully disclose claim 1.

Claim 13 is essentially the same as Claim 1 and refers to a method of measuring hydrophone impedance, performed by the system of Claim 1.  Therefore Claim 13 is rejected for the same reasons as applied to Claim 1 above.

Claim 18 is essentially the same as Claim 1 and refers to a An apparatus of the system of Claim 1, to measure seismic data.  Therefore Claim 13 is rejected for the same reasons as applied to Claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Applicant’s presented Prior Art, Cao, NPL (Method of on-line Resistance and Capacitance Measurement of Piezoelectric Ceramic Hydrophones ICEMI’2009)
Referring to Claim 1, Cao teaches a system to measure (figure 6: measure system structure) hydrophone (figure 6: measure system structure) impedance (Pg. 2-536, right Col: Equation 2), comprising:
a sensor to convert an acoustic wave received via a liquid medium into an electric signal, the sensor having a first polarity terminal and a second polarity terminal having a polarity opposite of the first polarity terminal (figure 6: hydrophone being such a sensor and having two terminals);
a signal encoder coupled with the sensor to receive the electric signal converted by the sensor (figure 6: back-end-processing system);
a test signal generator coupled in series with the sensor and the signal encoder to generate a test signal to send through the sensor and the signal encoder, the test signal to measure an impedance of the sensor (figure 6; page 2-538, left column, ¶5 -right column, ¶1; IV. DESIGN OF MEASUREMENT: We use DC signal to measure value of resistance and pulse signal to measure value of capacitance. Fig6 is the realization structure for this method of measure. The hydrophone under test is serially connected in the circuit. The parameters are chosen as follows: R1=3MΩ, R=3MΩ, r=100Ω, C=0.01μF);
a switch component coupled in series with the sensor, the signal encoder, and the test signal generator, the switch component having a first operational state and a second operational state, the switch component (figure 6; page 2-538 right column, ¶6: The whole process of measure can expressed as: First, control system generates test signals (DC or pulse) by controlling of on or off state of the switches. Second, we use expression (2) or (6) to calculate the value of resistance or capacitance with data digitalized by ADC) to:
route the test signal from the test signal generator to the first polarity terminal of the sensor, through the second polarity terminal of sensor, and to the signal encoder in response to the switch component set to the first operational state (figure 6; page 2-538 right column, ¶3-4: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit. When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off), and route the test signal from the test signal generator to the second polarity terminal of the sensor, through the first polarity terminal of sensor, and to the signal encoder in response to the switch component set to the second operational state (figure 6; page 2-538 right column, ¶3-4: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit. When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off).

    PNG
    media_image1.png
    130
    314
    media_image1.png
    Greyscale

Referring to Claim 2, Cao teaches the system of claim 1, comprising the switch component having a third operational state, the switch component to inhibit passage of the test signal from the test signal generator to the sensor and the signal encode in response to the switch component set to the third operational state (page 2-538, right column, ¶2: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off).

Referring to Claim 3, Cao teaches the system of claim 1, comprising the test signal generator having an active state and an inactive state, the test signal generator to:
generate the test signal to send through the sensor and signal encoder in response to the test signal generator set to the active state (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit );
restrict sending of the test signal through the sensor and the signal encoder in response to the test signal generator set to the inactive state (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ).

Referring to Claim 4, Cao teaches the system of claim 1, comprising the switch component comprising a plurality of switches, each switch of the plurality of switches comprising:
a first terminal coupled with one of the first polarity terminal or the second polarity terminal of the sensor to receive the electric signal (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit );
a second terminal coupled with the signal encoder to pass the electric signal or the test signal to the signal encoder (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit );
a third terminal coupled with a switch control to receive an activation signal, the activation signal identifying one of the first operational mode or the second operational mode (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ).

Referring to Claim 5, Cao teaches the system of claim 1, comprising a switch control coupled with the switch component, the switch control to send an activation signal to the switch component, the activation signal identifying one of the first operational mode or the second operational mode, receipt of the activation signal to cause the switch component to operate in one of the first operational mode or the second operational mode as identified by the activation signal (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ).

Referring to Claim 6, Cao teaches the system of claim 1, comprising the test signal generator to generate a plurality of test signals, each test signal of the plurality of test signals having a set frequency to measure the impedance of the sensor at the set frequency (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ), the set frequency ranging from 0.1 Hz to Hz (Figure 3 and Figure 4).

    PNG
    media_image2.png
    253
    299
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    236
    291
    media_image3.png
    Greyscale


Referring to Claim 7, Cao teaches the system of claim 1, comprising the test signal generator to generate the test signal to send through the sensor and the signal encoder, the test signal to measure a leakage resistance of the sensor, the leakage resistance measured with the test signal ranging from Q to MO (page 2-538, right column, ¶1: using test parameters are chosen as follows: R1=3MΩ, R=3MΩ, r=100Ω, C=0.01μF).

Referring to Claim 8, Cao teaches the system of claim 1, comprising an instrumentation component coupled with the signal encoder and the test signal generator, the instrumentation component to:
identify a first resultant signal outputted by the signal encoder in response to the test signal during the first operational mode (page 2-536, right column, ¶2-4);
identify a second resultant signal outputted by the signal encoder in response to the test signal during the second operational mode (page 2-536, right column, ¶2-4);
determine the impedance of the sensor using the test signal, the first resultant signal, and the second resultant signal, and predetermined impedance for components between the sensor and the signal encoder (page 2-536, right column, ¶2-4).

Referring to Claim 9, Cao teaches the system of claim 1, comprising an instrumentation component coupled with the signal encoder and the test signal generator, the instrumentation component to:
determine a first impedance of the sensor using the test signal and a first resultant signal outputted by the signal encoder in response to the test signal during the first operational mode (page 2-536, right column, ¶2-4);
determine a second impedance of the sensor using the test signal and a second resultant signal outputted by the signal encoder in response to the test signal during the second operational mode (page 2-536, right column, ¶2-4);
determine a difference in impedance between the first impedance and the second impedance of the sensor (page 2-536, right column, ¶2-4).

Referring to Claim 10, Cao teaches the system of claim 1, comprising an input filter network coupled in series between the switch component and the signal encoder, the input filter network coupled with the test signal generator, the input filter network to filter the signal from the sensor (Figure 6).

Referring to Claim 11, Cao teaches the system of claim 1, comprising the sensor including a piezoelectric transducer, the piezoelectric transducer to transform a change in pressure in the liquid medium corresponding to the acoustic wave to the electric signal (page 2-535, Left column, ¶3: The core unit of a piezoelectric ceramic hydrophone is a piezoelectric ceramic. When it is encapsulated with materials as chloroprene rubber or polyurethane etc, a simplest hydrophone will be gotten. But because hydrophones work under water long time, water molecules may infiltrate into hydrophones and to ceramic at last through the surface of materials or adhesive surface between two materials. This process of water infiltration will lead to the descending of resistance and capacitance).

Referring to Claim 12, Cao teaches the system of claim 1, comprising the test signal generator comprising:
a digital-to-analog converter (DAC) to convert a time-series sequence to the test signal to measure the impedance of the sensor (page 2-538, Right column, ¶6: First, control system generates test signals (DC or pulse) by controlling of on or off state of the switches. Second, we use expression (2) or (6) to calculate the value of resistance or capacitance with data digitalized by ADC);
a plurality of field-effect transistors (FET) coupled with the DAC to couple the DAC in series between the sensor and the signal encoder (page 2-538, Right column, ¶2-3: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit . When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off).

Claim 13 is essentially the same as Claim 1 and refers to a method of measuring hydrophone impedance by performed the system of Claim 1.  Therefore Claim 13 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 14, Cao teaches the method of claim 13, comprising:
generating, by the test signal generator, the test signal to send through the sensor and signal encoder in response to the test signal generator set to an active state (page 2-538, right column, ¶2: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off);
restricting, by the test signal generator, sending of the test signal through the sensor and the signal encoder in response to the test signal generator set to an inactive state (page 2-538, right column, ¶2: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off).

Referring to Claim 15, Cao teaches the method of claim 13, comprising:
identifying, by an instrumentation component coupled with the test signal generator and the signal encoder, a first resultant signal outputted by the signal encoder in response to the test signal during the first operational mode (page 2-536, right column, ¶2-4);
identifying, by the instrumentation component, a second resultant signal outputted by the signal encoder in response to the test signal during the second operational mode (page 2-536, right column, ¶2-4);
determining, by the instrumentation component, the impedance of the sensor using the test signal, the first resultant signal, and the second resultant signal, and predetermined impedance for components between the sensor and the signal encoder (page 2-536, right column, ¶2-4).

Referring to Claim 16, Cao teaches the method of claim 13, comprising generating, by the test signal generator, a plurality of test signals, each test signal of the plurality of test signals having a set frequency to measure the impedance of the sensor at the set frequency, (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ), the set frequency ranging from 0.1 Hz to 10 Hz (Figure 3 and Figure 4).

    PNG
    media_image2.png
    253
    299
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    236
    291
    media_image3.png
    Greyscale


Referring to Claim 17, Cao teaches the method of claim 13, comprising setting, by a switch control coupled with the switch component, an activation signal to the switch component, the activation signal identifying one of the first operational mode or the second operational mode, receipt of the activation signal to cause the switch component to operate in one of the first operational mode or the second operational mode as identified by the activation signal (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to Claim(s) 1-17 above, and in further view of Applicants presented Prior Art, NPL, Wu (A High Density and Precise Streamer Cable Digitizer for Marine Seismic Exploration System;  2010 Second IITA International Conference on Geoscience and Remote Sensing).
Referring to Claim 18, Cao teaches an apparatus to measure seismic data, comprising:
the test signal generator coupled in series with the hydrophone channel between the sensor and the input filter network, the test signal generator to generate a test signal to send through the hydrophone channel, the test signal to measure an impedance of the sensor (figure 6; page 2-538, left column, ¶5 -right column, ¶1; IV. DESIGN OF MEASUREMENT: We use DC signal to measure value of resistance and pulse signal to measure value of capacitance. Fig6 is the realization structure for this method of measure. The hydrophone under test is serially connected in the circuit. The parameters are chosen as follows: R1=3MΩ, R=3MΩ, r=100Ω, C=0.01μF);
a switch component disposed within the housing, the switch component coupled in series between the sensor and the signal encoder of the hydrophone channel, the switch component having a first operational state and a second operational state, the switch component (figure 6; page 2-538 right column, ¶6: The whole process of measure can expressed as: First, control system generates test signals (DC or pulse) by controlling of on or off state of the switches. Second, we use expression (2) or (6) to calculate the value of resistance or capacitance with data digitalized by ADC) to:
route the test signal from the test signal generator through the hydrophone channel in a first path in response to the switch component set to the first operational state (figure 6; page 2-538 right column, ¶3-4: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit. When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off), and route the test signal from the test signal generator through the hydrophone channel in a second path in response to the switch component set to the second operational state (figure 6; page 2-538 right column, ¶3-4: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit. When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off).

    PNG
    media_image1.png
    130
    314
    media_image1.png
    Greyscale

Although Cao is silent to teaching “a housing; a hydrophone channel disposed within the housing, comprising: a sensor to convert an acoustic wave received via a liquid medium into an electric signal; an input channel to a signal encoder, the input channel coupled in parallel with the sensor to receive the electric signal from the sensor; an input filter network coupled in parallel between the sensor and the signal encoder to pass the electric signal received from the sensor to the signal encoder; a test signal generator disposed within the housing”;  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have the system of Cao to have “a housing; a hydrophone channel disposed within the housing, comprising: a sensor to convert an acoustic wave received via a liquid medium into an electric signal; an input channel to a signal encoder, the input channel coupled in parallel with the sensor to receive the electric signal from the sensor; an input filter network coupled in parallel between the sensor and the signal encoder to pass the electric signal received from the sensor to the signal encoder; a test signal generator disposed within the housing”;  , since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Furthermore, Wu teaches a housing (page 548, right column, ¶1: implicit, as the high density streamer cable digitizer (SCDs) are dragged behind a research ship);
a hydrophone channel disposed within the housing (page 548, right column, ¶2: (Each SCU which has 16 sensors uniform distributing inside is 100m long and connected to each other by SCDs. Each SCD manages 16 sensors (8 at both ends) and communicates with each other through High-speed data transmission lines (twisted-pair cables) in the SCU. The structure of SCU is shown in Figure 1), comprising:
a sensor to convert an acoustic wave received via a liquid medium into an electric signal (page 548, right column, ¶1: hydrophone line);
an input channel to a signal encoder, the input channel coupled in parallel with the sensor to receive the electric signal from the sensor (Figure 3 and 4; page 549, right column, ¶3: We use CS5372/CS5376A as the acquisition module in the sub-SAU. The CS5372 is two channel high dynamic range, fourth-order ΔΣ modulator intended for geophysical and sonar applications [4]. The modulator is optimized for extremely high resolution measurement of signals between DC and 1644 Hz, and it can generate an oversampled serial bit stream at 512kbits per second. The CS5376A is a multifunction digital filter utilizing a low-power signal processing architecture to achieve efficient filtering for up to four ΔΣ modulators);
an input filter network coupled in parallel between the sensor and the signal encoder to pass the electric signal received from the sensor to the signal encoder (Figure 4; page 549, Left column, ¶2: he sub-SAU is four-channel data acquisition module, which is composed of the front-end switch, RC network, preamplifier, ΔΣ ADC, ΔΣ DAC, digital filter and communicating connector to the DRU. The sampling rate of sub-SAU reaches 4k and the structure is shown in Figure 4.);
a test signal generator (Figure 3 and 4; page 549, right column, ¶3: We use CS5372/CS5376A as the acquisition module in the sub-SAU. The CS5372 is two channel high dynamic range, fourth-order ΔΣ modulator intended for geophysical and sonar applications [4]. The modulator is optimized for extremely high resolution measurement of signals between DC and 1644 Hz, and it can generate an oversampled serial bit stream at 512kbits per second. The CS5376A is a multifunction digital filter utilizing a low-power signal processing architecture to achieve efficient filtering for up to four ΔΣ modulators) disposed within the housing (implicit)

    PNG
    media_image4.png
    298
    468
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    348
    462
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao with the invention of Wu for in order to have a housing; a hydrophone channel disposed within the housing, comprising: a sensor to convert an acoustic wave received via a liquid medium into an electric signal; an input channel to a signal encoder, the input channel coupled in parallel with the sensor to receive the electric signal from the sensor; an input filter network coupled in parallel between the sensor and the signal encoder to pass the electric signal received from the sensor to the signal encoder; a test signal generator disposed within the housing purpose of providing an apparatus optimized for amplifying signals from high impedance sensors such as hydrophones thereby meeting the requirements of three-dimension and high precision seismic exploration.  Real-time system control and remote synchronous data transmission runs stably during the offshore test.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 19, Cao teaches the apparatus of claim 18, comprising an instrumentation component disposed in the housing, the instrumentation component coupled with the signal encoder and the test signal generator, the instrumentation component to:
identify a first resultant signal outputted by the signal encoder in response to the test signal during the first operational mode (page 2-536, right column, ¶2-4);
identify a second resultant signal outputted by the signal encoder in response to the test signal during the second operational mode (page 2-536, right column, ¶2-4);
determine the impedance of the sensor using the test signal, the first resultant signal, and the second resultant signal, and predetermined impedance for the hydrophone channel (page 2-536, right column, ¶2-4).

Referring to Claim 20, Cao teaches the apparatus of claim 18, comprising the test signal generator to generate a plurality of test signals, each test signal of the plurality of test signals having a set frequency to measure the impedance of the sensor at the set frequency, (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ), the set frequency ranging from 0.1 Hz to 10 Hz (Figure 3 and Figure 4).

    PNG
    media_image2.png
    253
    299
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    236
    291
    media_image3.png
    Greyscale

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645